Execution Version

CONTINUING SUBSIDIARY GUARANTY
THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”), dated as of October 23, 2013, is made by certain
Subsidiaries of the Borrower (as defined below) as identified on the signature
pages hereto and any Additional Guarantor (as defined below) who may become a
party to this Guaranty (such signatories and the Additional Guarantors,
collectively, the “Guarantors” and individually, a “Guarantor”), in favor of
BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of itself and the other Secured
Parties (as defined in the Credit Agreement).
Pursuant to that certain Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Heartland Payment Systems, Inc. (the “Borrower”), the
lenders party thereto from time to time (collectively, the “Lenders”), and the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders have
agreed to make Credit Extensions to the Borrower upon the terms and subject to
the conditions set forth therein.
Each Guarantor will materially benefit from the Credit Extensions made and to be
made under the Credit Agreement.
Each Guarantor is required to enter into this Guaranty pursuant to the terms of
the Credit Agreement.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Secured Parties to make their respective Credit Extensions
and other financial accommodations under the Loan Documents, the Secured Cash
Management Agreements or the Secured Hedge Agreements, the Guarantors hereby
agree with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:
1.Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement. The following terms
when used herein shall have the meanings set forth below:
“Additional Guarantor” means each Person which hereafter becomes a Guarantor
pursuant to Section 25 hereof and Section 6.09 of the Credit Agreement.
“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (a) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors other than the maker of such Excess
Payment; provided that for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.
“Guaranteed Obligations” has the meaning set forth in Section 2.
“Intercompany Obligations” has the meaning set forth in Section 10.
“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided that for purposes of calculating the Ratable Shares of the
Guarantors in respect of any payment of Guaranteed Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment.
2.Guaranty. Each Guarantor hereby, jointly and severally, with the other
Guarantors, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of all “Obligations” (as such
term is defined in the Credit Agreement) whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Administrative Agent and any other Secured Party arising under
the Credit Agreement, any other Loan Documents, any Secured Hedge Agreement, any
Secured Cash Management Agreement and any instruments, agreements or other
documents of any kind or nature now or hereafter executed in connection
therewith (including all renewals, extensions, amendments, refinancings,
restatements and other modifications thereof and all out-of-pocket costs,
attorneys’ fees and expenses incurred by the Administrative Agent or any other
Secured Party in connection with the collection or enforcement thereof), and
whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against any Guarantor or the Borrower under
any Debtor Relief Laws, and including interest that accrues after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”); provided that the
“Guaranteed Obligations” shall exclude any Excluded Swap Obligations. The books
and records of the Administrative Agent and, in the absence of manifest error,
the books and records of each Secured Party showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of each Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.
3.No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States. Each Guarantor
shall make all payments hereunder without setoff or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless such
Guarantor is compelled by Law to make such deduction or withholding. All
payments under this Guaranty shall be made in the United States. The obligations
hereunder shall not be affected by any acts of any legislative body or
governmental authority affecting the Borrower, including but not limited to, any
restrictions on the conversion of currency or repatriation or control of funds
or any total or partial expropriation of the Borrower’s property, or by
economic, political, regulatory or other events in the countries where the
Borrower is located.
4.Rights of Administrative Agent and Other Secured Parties. Each Guarantor
consents and agrees that the Administrative Agent and the other Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent and the other Secured Parties in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.
5.Certain Waivers. Each Guarantor waives, to the fullest extent permitted by
law, (a) any defense arising by reason of any inability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of the Administrative Agent or any other Secured
Party) of the liability of the Borrower other than payment and performance in
full of the Guaranteed Obligations; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Administrative
Agent or any other Secured Party to proceed against the Borrower, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the Administrative Agent’s or any other Secured Party’s power whatsoever; (e)
any benefit of and any right to participate in any security now or hereafter
held by the Administrative Agent or any other Secured Party; and (f) any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.
6.Obligations Independent. The obligations of each Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.
7.Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been paid and performed in full
(in each case, other than contingent indemnification obligations hereunder for
which no claim has been made) and any commitments of the Administrative Agent
and each other Secured Party or facilities provided by the Administrative Agent
and each other Secured Party with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Administrative Agent and the other Secured Parties and shall forthwith be
paid to the Administrative Agent (for the benefit of itself and the other
Secured Parties) to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.
8.Contribution. Subject to Section 7 above, at any time there is more than one
Guarantor with respect to the Guaranteed Obligations, each Guarantor hereby
agrees with each other Guarantor that if any Guarantor shall make an Excess
Payment, such Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share of
such Excess Payment. The payment obligations of any Guarantor under this Section
8 shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been paid and
performed in full (other than contingent indemnification obligations hereunder
for which no claim has been made), and no Guarantor shall exercise any right or
remedy under this Section 8 against any other Guarantor until such Guaranteed
Obligations have been paid and performed in full (other than contingent
indemnification obligations hereunder for which no claim has been made).
Each Guarantor recognizes and acknowledges that the rights to contribution
arising hereunder shall constitute an asset in favor of the party entitled to
such contribution. This Section 8 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under applicable Law against the Borrower in respect of any payment of
Guaranteed Obligations.
9.Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are paid in full (other than contingent
indemnification obligations hereunder for which no claim has been made) in cash
and any commitments of the Administrative Agent and each other Secured Party or
facilities provided by the Administrative Agent and each other Secured Party
with respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantor is made, or the Administrative Agent and any other Secured Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or any other Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not the Administrative Agent or any other
Secured Party is in possession of or has released this Guaranty and regardless
of any prior revocation, rescission, termination or reduction. The obligations
of each Guarantor under this paragraph shall survive termination of this
Guaranty.
10.Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor (the
“Intercompany Obligations”, which such Intercompany Obligations exclude, for the
avoidance of doubt, payroll and other employee benefit payables paid by the
Borrower in the ordinary course of its business), whether now existing or
hereafter arising, including but not limited to any obligation of the Borrower
to such Guarantor as subrogee of the Administrative Agent and any other Secured
Party or resulting from such Guarantor’s performance under this Guaranty, to the
payment in full in cash of all Guaranteed Obligations to the extent provided
below:
(a)    Except during the continuance of an Event of Default (including the
commencement and continuation of any proceeding against any Loan Party under any
Debtor Relief Law), each Guarantor may receive payments of principal and
interest on the Intercompany Obligations from the Borrower to the extent
permitted by the Credit Agreement. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding against any Loan Party under any Debtor Relief Law), no
Guarantor shall accept, demand or take any action to collect any payment on the
Intercompany Obligations; provided, that the Guarantors’ right to receive
payments with respect to Intercompany Obligations shall be automatically
reinstated at such time as the Event of Default which was the basis of the
suspension has been cured or waived (provided that no subsequent Event of
Default has occurred) or such earlier date, if any, upon which the
Administrative Agent gives notice to the Guarantors of reinstatement by the
Required Lenders, in the Required Lenders’ sole discretion.
(b)    Each Guarantor agrees that each Secured Party shall be entitled to
receive full payment in immediately available funds of all Guaranteed
Obligations (other than contingent indemnification obligations hereunder for
which no claim has been made) in any proceeding under any Debtor Relief Law
against any Loan Party before such Guarantor receives any payment on account of
any Intercompany Obligations.
(c)    If the Administrative Agent so requests, after the occurrence and during
the continuance of any Event of Default (including the commencement and
continuation of any proceeding against any Loan Party under any Debtor Relief
Law), any Intercompany Obligations shall be enforced and performance received by
such Guarantor as trustee for the Administrative Agent and the proceeds thereof,
as well as any other amounts received by such Guarantor in violation of this
Section 10, shall be paid over to the Administrative Agent on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.
11.Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Borrower or any Guarantor, as applicable, under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by such Guarantor immediately upon demand by the Administrative Agent.
12.Condition of Borrower. Each Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as such
Guarantor requires, and that the Administrative Agent and the other Secured
Parties have no duty, and such Guarantor is not relying on the Administrative
Agent or any other Secured Party at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (each guarantor waiving any duty on the part of
the Administrative Agent and the other Secured Parties to disclose such
information and any defense relating to the failure to provide the same).
13.Representations and Warranties. Each Guarantor (a) represents and warrants
that each representation and warranty contained in the Credit Agreement, to the
extent relating to such Guarantor, is true and correct as if made by such
Guarantor herein and (b) agrees and covenants to do (or not to do, in the case
of any negative covenant) each of the things set forth in each of the covenants
contained in the Credit Agreement to the extent the Borrower agrees and
covenants to cause Guarantor to comply with such covenants. For the avoidance of
doubt, it is understood and agreed that each Guarantor shall have the benefit of
any grace periods applicable to such Guarantor set forth in the Credit
Agreement.
14.Amendments, Waivers and Consents. None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified, nor any
consent be given, except in accordance with Section 10.01 of the Credit
Agreement.
15.Notices. All notices and communications hereunder or under any joinder
agreement shall be given to the addresses and otherwise made in accordance with
Section 10.02 of the Credit Agreement; provided that notices and communications
to the Guarantors shall be directed to the Borrower, at the address of the
Borrower set forth on Schedule 10.02 of the Credit Agreement.
16.Expenses; Indemnification and Survival.
1.The Guarantors, jointly and severally, shall pay and shall indemnify each
Indemnitee (which for purposes of this Guaranty shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 3.01 of
the Credit Agreement.
2.The Guarantors shall, jointly and severally, (i) pay all out-of-pocket
expenses (including fees, charges and disbursements of counsel for the
Administrative Agent) incurred by the Administrative Agent and each other
Secured Party and (ii) indemnify each Indemnitee, in each case, to the extent
the Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.
3.Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor shall assert, and each hereby waives to the fullest extent permitted
by applicable Law, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Guaranty, any other Loan Document, or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Credit Extension or
the use of the proceeds thereof.
4.No Indemnitee referred to in this Section 16 shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Guaranty, or the other
Loan Documents or the transactions contemplated hereby or thereby.
5.Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any such Guarantor’s delay in paying, any and all stamp, excise,
sales withholding or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guaranty.
6.All amounts due under this Section 16 shall be payable promptly after demand
therefor.    
17.Successors and Assigns. The provisions of this Guaranty shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided that no Guarantor may assign or otherwise
transfer any of its rights or obligations under this Guaranty without the prior
written consent of the Administrative Agent and the other Secured Parties
(except as otherwise provided by the Credit Agreement).
18.Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty or any other Loan Document to such Secured Party
irrespective of whether or not such Secured Party shall have made any demand
under this Guaranty or any other Loan Document and although such obligations of
such Guarantor may be contingent or unmatured or are owed to a branch or office
of such Secured Party different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each Secured Party and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Secured Party or its
respective Affiliates may have. Each Secured Party agrees to notify such
Guarantor and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
19.Counterparts; Integration; Effectiveness. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guaranty and the other Loan Documents
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Guaranty shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Guaranty by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Guaranty.
20.Severability. If any provision of this Guaranty or the other Loan Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
21.Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 10.14 and 10.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, with each reference to the
“Borrower” therein (whether express or by reference to the Borrower as a “party”
thereto) being a reference to each Guarantor, and the parties hereto agree to
such terms.
22.No Waiver By Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 14), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Guaranty is
not intended to be exhaustive and the exercise by the Administrative Agent and
the other Secured Parties of any right or remedy shall not preclude the exercise
of any other rights or remedies, all of which shall be cumulative, and shall be
in addition to any other right or remedy given hereunder or under the other Loan
Documents or that may now or hereafter exist at law or in equity or by suit or
otherwise.
23.Survival of Indemnities. Notwithstanding any termination of this Guaranty,
the indemnities to which the Administrative Agent and the other Secured Parties
are entitled under the provisions of Section 16 and any other provision of this
Guaranty and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the other Secured Parties against
events arising after such termination as well as before.
24.Titles and Captions. Titles and captions of Sections and subsections in, and
the table of contents of, this Guaranty are for convenience only, and neither
limit nor amplify the provisions of this Guaranty.
25.Additional Guarantors. At any time after the date of this Guaranty, one or
more additional Persons may become a party hereto by executing and delivering to
the Administrative Agent a joinder agreement pursuant to Section 6.09 of the
Credit Agreement in form and substance satisfactory to the Administrative Agent.
Immediately upon such execution and delivery of such joinder agreement, and
without any further action, each such additional Person will become a party to
this Guaranty as a “Guarantor” and have all of the rights and obligations of a
Guarantor hereunder and this Guaranty shall be deemed amended by such joinder
agreement to include such additional Person as a “Guarantor.”    
26.Advice of Counsel; No Strict Construction. Each of the parties represents to
each other party hereto that it has discussed this Guaranty with its counsel.
The parties hereto have participated jointly in the negotiation and drafting of
this Guaranty. In the event an ambiguity or question of intent or interpretation
arises, this Guaranty shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Guaranty.
27.Acknowledgements. Each Guarantor hereby acknowledges that:
1.it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Loan Documents to which it is a party;
2.it has received a copy of the Credit Agreement and has reviewed and
understands same;
3.neither the Administrative Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guaranty or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
4.no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby or thereby among the
Secured Parties or among the Guarantors and the Secured Parties.
28.USA PATRIOT Act. Each Secured Party that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Secured Party)
hereby notifies the Guarantors that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Guarantor, which information includes the name and address of each
Guarantor and other information that will allow such Secured Party or the
Administrative Agent, as applicable, to identify each Guarantor in accordance
with the PATRIOT Act. Each Guarantor shall, promptly follow a request by the
Administrative Agent or any Secured Party, provide all documentation and other
information that the Administrative Agent or such Secured Party requests in
order to comply with its ongoing obligations under applicable “know our
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.
29.Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time the
Guaranty or the grant of the security interest under the Loan Documents, in each
case, by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings hereunder voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor hereunder shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full (other than contingent indemnification obligations
hereunder for which no claim has been made). Each Guarantor intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.
[Signature Pages Follow.]




IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed as of the date first above written.
GUARANTORS:
THE HEARTLAND PAYROLL COMPANY, L.L.C.




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    


DEBITEK, INC.




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    




HEARTLAND ACQUISITION, LLC




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    




OVATION PAYROLL, INC.




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    


EDUCATIONAL COMPUTER SYSTEMS, INC.




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    




EDUCATIONAL EPAYMENT SOLUTIONS L.L.C.




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    


HEARTLAND PAYMENT SOLUTIONS, INC.




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    


LEAF HOLDINGS, INC.




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    




LEAF HOLDINGS, LLC




By: /S/ Charles H. N. Kallenbach    
Name: Charles H. N. Kallenbach    
Title:  Secretary    




